The Corporation Commission of the state of Oklahoma has filed, in writing, certain recommendations for modification by the court as to order No. 516 involved in this appeal. All the attorneys for appellants, and the Attorney General, for the state, appeared and in open court by agreement submitted the case upon the record in this appeal and said recommendations of the commission, and waived the filing of briefs.
It is ordered that the commission's recommendations be adopted, and in lieu of the rates, rules, and regulations contained *Page 225 
in the original Order No. 516, that the rates, rules, and regulations contained in said recommendations, which are as follows:
               CORPORATION COMMISSION OF OKLAHOMA.
Cause No. 1,411.                           Order No. 516.
To the Atchison, Topeka   Santa Fe Railway Company, Chicago, Rock Island   Pacific Railway Company, Ft. Smith   Western Railroad Company, Clinton   Oklahoma Western Railway Company, Gulf, Colorado   Santa Fe Railway Company, Kansas City, Mexico   Orient Railway Company, Kansas City Southern Railway Company, Midland Valley Railroad Company, Missouri, Kansas   Texas Railway Company, Missouri, Oklahoma   Gulf Railway Company, Oklahoma Central Railway Company, St. Louis, El Reno   Western Railway Company, St. Louis, Iron Mountain   Southern Railway Company, St. Louis   San Francisco Railroad Company, and Wichita Falls  
Northwestern Railway Company.
It is hereby ordered that on and after the 30th day of September, 1911, the railroads and railways named above shall not assess or collect a greater rate for the shipment, in carload lots, of the commodities named herein between points on their lines in this state than provided herein between points on their lines in this state than provided herein and that, in so far as they are applicable, the rules and regulations named herein shall govern the handling and assessment of charges upon such commodities between points in the state of Oklahoma and otherwise to be governed by rules heretofore or hereafter issued by this commission.
              Item No. 1.
    Rates in cents per 100 pounds.
Miles.       Column 1.        Column 2.
   5            4               2.0
  10            4               2.0
  15            4               2.0
  20            5               2.0
  25            5               2.2
  30            5               2.5
  35            5               2.5
  40            6               2.6
  45            6               2.9
  50            6               2.9
  55            7               3.0
  60            7               3.1
  65            8               3.3
  70            8               3.4
  75            8               3.5
  80            9               3.7
  85            9               3.8
  90            9               3.9
  95            9               4.1
100            9               4.2
105           10               4.4
110           10               4.4
115           10               4.6
120           10               4.6
125           10               4.8
130           11               4.8
135           11               5.0
140           11               5.0
145           11               5.2
150           11               5.2
155           12               5.4
160           12               5.4
165           12               5.6
170           12               5.6
175           12               5.8
180           13               5.8
185           13               6.0
190           13               6.0
195           13               6.2
200           13               6.2
205           14
215           14
220           14
 *Page 226 
225           14
230           15
240           15
250           15
260           16
270           16
280           16
290           16
300           16
310           16
320           17
330           17
340           17
350           17
360           18
370           18
380           18
390           18
Over 390      18

When exact distance is now shown use next greater distance.
                           Item No. 2.
Rates named column 1 of item No. 1 apply on agricultural implements (rough, not shaped), bee hives (k. d. flat in bdls.), billets, blocks (base corner, head, hub [rough] paving, plinth), boards (base), box lumber, boxes (k d.), braces (telegraph and telephone), brackets (telegraph, telephone), carpenter's moulding (plain), casing, ceiling (except panel), crates (k. d.), cross arms, doors (grain), egg case material, flooring (except wood carpet or parquet), fruit packages (k. d., nested or in racks), guttering (rough), handle timber (rough, not shaped), heading, hoop poles, hoops, lath, logs, lumber (except walnut, cherry, butternut, holly and imported woods), pickets, piling, pins, poles (telegraph and telephone), sawdust, shavings, sheathing, shingles, shingle tow, shooks, slats (bed), spools (barbed wire k. d.), staves, tan bark, tank material (sawed to shape), ties (cross and switch), tubing (well), vat material (sawed to shape), vegetable packages (k. d., nested or in racks), vehicle material (rough, not shaped), wainscoting (except panel), in straight or mixed carloads.
                           Item No. 3.
Rates will be made on the articles shown below by adding three (3) cents per 100 pounds to rates shown in column 1 of item No. 1: Agricultural implements (see "A" below), astragals, balusters, balustrade work, beads (angle and corner), blinds, blocks (shuttle), brackets (cornice), ceiling (panel), chair stock (see "A" below), cores, cot frame material (in the white k. d.), doors (see "B" below), doors (panel screen), fittings (pantry, k. d.), frames (blind, door, screen or window, s. u. or k. d.), gable ornaments, grille work, handle timber (see "A" below), hubs (not further finished than mortised or primed), jambs (panel), keys (tent), ladder rungs, lasts (rough), lumber (butternut, cherry, holly and walnut), mattress frame material (in the white k. d.), packing cases (k. d. flat), picker sticks, pilasters, pins (tent), poles (see "A" below), poles (tent), porch work (newels, columns, railings, balusters and post ornaments, k. d.), rods (sucker, without attachments), sash (see "B" below), screens (door and window), scroll work, seats (closet), sheathing (lath and paper combined), shelves (k. d.), shutters, slate (trunk), spindles, spokes (club turned or in the white), stair work (balusters, newels, post ornaments, railings, risers and treads (k. d.), tanks (closet k. d.), wainscoting (panel), wheelbarrow parts (handles, trays and sawed stock), vehicle parts (see "A" below), wood (built up or combined, bent or straight, including wood veneer, *Page 227 
cooling tower material, ice tank tops, ice can covers), in straight or mixed carloads.
"A"  — Dressed, bent, turned, tenoned or mortised, not further finished in the white.
"B"  — Glazed or unglazed with common window glass or glass taking same rating as common window glass.
                           Item No. 4.
Rates on dowel pins and veneering (over 1/16 of an inch in thickness) will be made by adding five (5) cents per 100 pounds to rates shown in column 1 of item 1.
                           Item No. 5.
Rate on veneering (1/16 of an inch in thickness, or less) will be made by adding ten (10) cents to rates shown in column 1 of item No. 1.
                           Item No. 6.
Rates on fence posts will be eighty (80) per cent. of rates shown in column 1 of item No. 1.
                           Item No. 7.
Rates on excelsior bolts will be fifty-six (56) per cent. of the rates shown in column 1 of item No. 1, observing minimum charge of three (3) cents per 100 pounds.
                         Item No. 7 1/2.
Rates on cord wood will be fifty (50) per cent. of rates shown in column 1 of item No. 1.
                           Item No. 8.
Rates named in item No. 1 are for shipments moving via one line or two or more lines directly or indirectly under the same management and control. For shipments moving via two or more lines, not directly or indirectly under the same management or control, add two and one-half (2 1/2) cents per 100 pounds to rates shown in column 1 of item No. 1.
In using percentages shown in items 6, 7, and 7 1/2 for joint line shipments ascertain through mileage and use rate shown in column 1 of item No. 1 plus two and one-half (2 1/2) cents and rate will be percentage shown of that figure.
                           Item No. 9.
Rates shown in column 2 of item No. 1 will apply on shipments of lumber to be resawed, planed, dressed, tongued, grooved, seasoned or manufactured into box material, vehicle and agricultural implement shapes, logs (except walnut and cherry), rough staves, rough bolts, rough hickory lumber and flitches to be used in manufacture of lumber or articles taking lumber rates or arbitraries higher as specified in this order.
The above rates will apply only on condition that at least sixty (60) per cent. of the in-bound tonnage is reshipped and the line bringing the rough material to the mill is the initial carrier of the out-bound shipment.
Carriers may require the payment of the rates named in column 1 of item No. 1 on the in-bound shipment, but if such requirement is made immediate refund to the basis of rates shown in column 2 of item *Page 228 
No. 1 must be made when sixty (60) per cent. of the in-bound tonnage is reshipped as provided above.
                          Item No. 10.
Any or all of the commodities named in items Nos. 2 to 6, inclusive, may be forwarded in mixed carloads at the carload rate at actual weight of each article in the shipment observing the highest minimum weight on any commodity in the car. Any deficiency in weight shall be charged for on the basis of the commodity which comprises the greatest portion of the shipment.
                          Item No. 11.
The minimum weight on articles mentioned herein will be as follows:
All articles named herein, except those shown below, in cars 35 ft. 6 in. to and including 36 ft. 6 in., 30,000 pounds. Cars over or under this length as per rule 6 B, Western Classification No. 50, or approved reissues thereof or supplements thereto.
Frames (blind, door, screen or window), s. u. or k. d., minimum weight 24,000 pounds.
Doors and sash (glazed or unglazed with common window glass or glass taking the same rating as common window glass), minimum weight 24,000 pounds.
Box shooks, lath, hoops or shingles, minimum weight 26,000 pounds.
Articles mentioned in items Nos. 7 and 9, minimum weight 40,000 pounds.
Articles mentioned in item No. 7 1/2, minimum weight marked capacity of car, except as follows:
Where cars are loaded to full visible capacity, and the actual scale weight is less than the marked capacity of the car, the actual sale weight will apply.
Where cars are loaded to full physical capacity and are not weighed on track scales use estimated weights shown in item 12.
In no case will minimum weight be less than 34,000 pounds.
Articles requiring more than one car, account length, when loaded on two cars, minimum weight 48,000 pounds, three cars, minimum weight 72,000 pounds.
                          Item No. 12.
When shipments of cord wood or logs do not pass over track scales, the carload weight will be estimated on the following basis, observing established minimums:
Logs: Cottonwood, eight and one-half (8 1/2) pounds per ft.; ash, cypress, elm, gum, maple, poplar, sycamore or walnut, ten (10) pounds per foot; hickory or oak, twelve (12) pounds per foot.
Cordwood: The following estimated weights will apply: Green wood, per cord, 4,500 lbs.; seasoned wood, per cord, 3,500 lbs.
The weight of four-foot wood will be determined by the measurement as follows:
Ascertain the number of tiers or racks in each car, and the number of cords in each tier or rack by multiplying length, breadth and height together and divide by 128. If the car cannot be opened and it is impossible to measure by tiers, measure outside of car, deducting 9 inches in length and 9 inches in breadth, which will give the inside measurement. Multiply the length, breadth and height of the car, *Page 229 
inside measurement, together and divide by 128. From the result deduct 20% for unoccupied space. The result will be the number of cords in car. The weight of two-foot wood, if piled in car, will be ascertained by measurement, as provided above. If not tired or piled in car, base your estimate on internal measurement of space occupied and allow 20% for unoccupied space.
                          Item No. 13.
On shipments of commodities mentioned herein, except logs, an allowance of not to exceed five hundred (500) pounds per car, observing established minimums, will be made for weight of standards, strips and supports used on shipments loaded on flat or gondola cars.
                          Item No. 14.
The railways and railroads named herein shall prepare and publish joint tariffs to carry out the provisions of this order and such tariffs shall be filed with each agent and two copies for the account of each carrier named herein shall be filed in the office of this commission.
This commission reserves the right to direct the basis for revenue divisions wherever carriers fail to agree.
                          Item No. 15.
All orders or parts of orders heretofore issued by this commission which in any way conflict with the rules named herein are hereby canceled and superseded, the commission reserving the right to relieve the carriers, consignors or consignees of any hardships caused by the enforcement of the rules and regulations named herein either before or after movement
— be and are hereby made effective as of the date of the original order, to wit, the 30th day of September, 1911. Tariff under this order to become operative as to the various lines when the schedule of rates is printed and filed with the commission.
All the Justices concur.